               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

UNITED STATES OF AMERICA,                      )
                                               )
                                               )     Case No. 2:17CR00015-003
                                               )
v.                                             )              OPINION
                                               )
LESLIE ANN CLASBY,                             )     By: James P. Jones
                                               )     United States District Judge
                 Defendant.                    )

      Leslie Ann Clasby, Pro Se Defendant.

      The defendant, Leslie Ann Clasby, proceeding pro se, filed a motion,

seeking a reduction in her sentence of imprisonment based on Amendment 794 to

the United States Sentencing Guidelines Manual. I conditionally construed and

filed this pleading as a Motion to Vacate, Set Aside, or Correct Sentence pursuant

to 28 U.S.C. § 2255. After further submissions from Clasby, however, I conclude

that the § 2255 action must be dismissed without prejudice.

      Clasby pleaded guilty in this court to one count of conspiring to possess with

the intent to distribute five grams or more of methamphetamine. For this offense, I

sentenced her on April 10, 2018, to 84 months in prison. The judgment was

entered the next day, and Clasby did not appeal or file a previous § 2255 motion.

      Clasby filed the instant motion seeking a sentence reduction in April of

2019. By order entered April 30, 2019, pursuant to Castro v. United States, 540
U.S. 375 (2003), I notified Clasby of my intention to address her motion as a

§ 2255 motion and offered her an opportunity to object to that construction. She

has responded, stating her intention to have the motion considered as arising under

18 U.S.C. § 3582(c). I construe her submission as an objection to having the

motion addressed as one arising under § 2255 motion. Therefore, I will dismiss

the conditionally filed § 2255 action without prejudice.

      A separate Final Order will be entered herewith.

                                               DATED: May 24, 2019

                                               /s/ James P. Jones
                                               United States District Judge




                                         -2-
